62:8 6L02/Z2/€0 NVOS GAD

Case 4:19-mj-04474-N/A-MSD Document1 Filed 06/05/19 Page 1 of 2

 

 

 

 

. net CVB Location Coda STATEMENT OF PROBABLE CAUSE |
United States District Court (For issuance of an arrest warrant or summons)
Violation Notice fAA- 192. . .
Violation Number Officer Name {Print} Officer No, ° | state thaton MERE fer, 2019 while exercising my duties as a

law enforcement officer in the Sevier rs District of Arssorw
7865214 Jounson |. 234 eee eee OS OF A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION on
Date and Time of Offense (mmiddfyyyy) | Offanse Charged »@ CFR OUSC JO State Code o>)
ayt
DB -lo-201Ia HS | HB CER 9365.1-6 ard
Place of Offansa . EB \
HAT WEce DUALS . \
Offense Description: Factual Basis for Charge . HAZMAT @ \
DOG OFF LEASH / Fark To MAINTAIN \
Physical Control \
Vielaton of Supplemental Rvlay \
DEFENDANT INFORMATION fone | \
Last Nome ° . First Name ML. \ —
Sampras KenniTH 6 \ >
Streat Address \
— S =
City Stato Zip Goda Date of Bith (mmiddiyyyy) [2 | \
AZ |° oe Is \ \
Drivers License No. COLO] DLL. State | Srva! Senurity Nn. oO
qz | - .- of 2 A. x
aa = ox f= (8h
, Hai E ht [Weight x mo
Oydut 0 Juvenile] Sex TMala TFemale |Bny | BeW Sor eo ae =z 2 —i-
VEHICLE | uw: cwall o& is 9 ~ J
"Tag No. State =: [Year |MakefModal PASS |Cotor : pz ou | 1
: a: wo no
AZ]. 7) - - Wak NG ran) - a
aw Q oS ;
A CIF BOx AIS CHECKED,-YOU|6 [I iF BOX 8 IS CHECKED, YOU MUST $e co D THe foregoing statement is based upon:
: MUST (APPEAR RIN COURT. see PAY AMOUNT INDICATED “BELOW! bo my persona! observation A my personal! investigation
| py SEE INSTRUCTIONS (on beck of yellow copy). 8 (© __ information supplied to me from my fellow officer's observation
$ } oO Forfeiture Amount cs 2 oi other (explain above)
+ rocessing Fee 7! declara under penalty of perjury that the information which [ have set forth above and on
: “C130 TTT 3” face of this violation notice Is true and correct to the best of my knowledge.
PAY THIS AMOUNT—| $ Tgtal Collateral Due Q
YOUR COURT DATE Nexecuted on: 63-{b- gO1F “Fy, 2_
: — 7
(It no court appearance dato is shown, you will be notified of your appearance date by mail.) : S Date (mm dd/yyyy) Officer’ s Signatur 8
Court Address Date (mmiddfyyyy) 2 ;
oot obable cause has been stated for the issuance of a warrant.
- Time (hh:mm) ne)
Executed on:
Date (mm/dd/ U.S. Magistrate Judge
My signature signifies that | have received a copy of this violation notico. It is not an admission of guilt. ( YY) 9 9

i ii i t f total coflateral dus.
| promise to appaar for the hearing at the nd place instructed or pay the total co! HAZMAT = Hazardous material involved in incident; PASS = 9 or more passenger vehicle:
. . COL =< Cc ial drivers fi : CMV =C ial vehicle involved tn incid
X Defendant Signature

(Rev. 09/2015) Original - CVB Copy

 

 
SOHO OHSAS ZO OS

~ Case 4:19-mj-04474-N/A-MSD Document 1 ..Filed 06/05/19 Page 2 of 2

 

STATEMENT OF PROBABLE CAUSE

(For issuance of an arrest warrant or summons)

I state that on March 16th, 2019 while exercising my duties as a Law Enforcement

Officer in the Southern District of Arizona:

 

On March 16, 2019 I BLM Ranger Johnson while patrolling with the Hot Well Dunes Recreation area, lands
administered by the BLM, observed a large black Rottweller dog walking unattended within the hot tubs
area while people were utilizing them, The large dog was alone and not leased.

| recognized the dog fram the day before when ! approached a camp looking for the owner for another,
foose dog. When | approached the camp with the RV, with AZ historical plate # RAN, a large black
Rottweiler charged me while barking and appeared It was going to attack. The owner hear the barking
and exited the RV and contact with him about the dog was made. I informed him that inside the
recreation area dogs needed to be leashed or under physical contral and since he charged me the

dog was not in physical control. The owner said he was training the dog to be an ADA compliant dog and
did not have to comply with the leash law. | informed him he did have to comply as the dog was not
under contro! nor leashed. The male was agitated by this response but | informed him while in the
recreation area the dog would need to be réstralned while here.

Having this knowledge, | recognized this dog to be the dog from the day before so | traveled to the camp
and saw two other dogs tied up. As | approached the camp agaln, the black Rottweiler that was loose
again charged me again while barking. As all the dogs were barking the owner then walked out from
Inside the RV. | asked the owner why his dog was not restrained and he said he was training it. | informed
him his dog was over 100 yards away within the hot well tubs while people were using them. He satd he
was just laying down on the ground but not leashed. | informed the male that he had already been :
warned and asked if he hada leash. The mate obtained a third leash and tied the dog up.

The male was identified by his driver's license as Kenneth Samplawski. Samplawski was Issued a citation
for Maletion of BLM Supplemental rule of 43CFR8365.1-6 for dog off leash,

\

 

 

 

The foregoing statement is based upon:

‘BX My personal observation x] My personal investigation

Information supplied to me from my fellow officer’s observation
["] Other (explain above)

I declare under the penalty of perjury that the information, which I have set forth above and on the face of
this violation notice, is true and correct the best of my knowledge.

Executed on: 03/16/2019 “TR 2
Date (mm/dd/yyyy) Officer’s Signature

Probable cause has been stated for the issuance of a warrant.

Executed on:
Date (mm/dd/yyyy) - U.S. Magistrate Judge

 

Violation# 7865214 CVB (A-192)
